         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     18-CR-834-5 (PAE)
                       -v-
                                                                        ORDER
 FUGUAN LOVICK,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion, Dkt. 523 (“Motion”), and accompanying memorandum

of law, Dkt. 524 (“Memorandum”), from defense counsel, seeking defendant Fuguan Lovick’s

compassionate release from the Metropolitan Correctional Center (“MCC”) in Manhattan, New

York, pursuant to 18 U.S.C. § 3582(c), in light of the ongoing COVID-19 pandemic. The

Government opposes this motion. Dkt. 528 (“Govt. Opp.”).

       Lovick, an associate of the Nine Trey Gangsta Bloods gang (“Nine Trey”), was arrested

by state authorities on May 6, 2018, and has been held in custody since. Lovick was transferred

to federal custody in November 2018. See Mem. at 3. On May 9, 2019, Lovick pled guilty to

one count of commission of a violent crime in aid of racketeering (“Count Six”) and one count of

brandishing a firearm in furtherance of a violent crime (“Count Seven”). Id. The plea agreement

calculated a Stipulated Guidelines Range of 90 to 96 months with a mandatory minimum of 84

months. Govt. Opp. at 2. On February 12, 2020, the Court sentenced Lovick to one month

imprisonment on Count Six and 84 months on Count Seven, to be served consecutively, followed

by a term of three years of supervised release. See Dkt. 423.
         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 2 of 7




       On August 17, 2020, Lovick moved for a modification of his sentence on grounds

relating to the COVID-19 pandemic. See Mot. Lovick asks the Court for compassionate release,

or, in the alternative, a reduction of his sentence by two years. Mem. at 2. He argues that

various factors support his release in light of COVID-19, including extended lockdown and other

conditions at the MCC, and that his ethnic background puts him at increased risk of contracting

COVID-19 and developing a serious illness. Id. at 6–13.

       On August 21, 2020, the Government filed its opposition. Govt. Opp. It opposes early

release on the bases that Lovick does not have a health condition that would place him at higher

risk of COVID-19, that Lovick may pose a risk to public safety, and that Lovick’s release would

result in a sentence that is not compatible with the 18 U.S.C. § 3553(a) factors. Id. at 5–6.

       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons [(“BOP”)] to

bring a motion on the defendant’s behalf,” a court may grant early release if it finds that

“extraordinary and compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section

3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A). The Government does not

dispute that Lovick has fully exhausted all administrative remedies. See Govt. Opp. at 2 (“On or

about June 23, 2020, the warden of the MCC denied the defendant’s request [for early release or

home confinement].”).

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v.

Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (quoting 28 U.S.C. § 994(t)). Relevant here,



                                                 2
         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 3 of 7




the Commission’s policy statement and its corresponding commentary on § 3582(a)(1)(A) state

that a court may reduce a sentence for “extraordinary and compelling reasons,” including where

the defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” 1 U.S.S.G.

§ 1B1.13(1)(A) & cmt. n.1(A). The defendant must also not be a danger to the community and

the reduction must be consistent with the Commission’s policy statement. Id. § 1B1.13(2)–(3).

       The Court has found the first of these factors to favor many defendants’ early release.

The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation. It

presents a clear and present danger to free society for reasons that need no elaboration. The

crowded nature of federal detention centers such as the MCC present an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. 2 For these reasons, in the past several

months, numerous courts, including this one, have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

inmates serving federal sentences. 3 Lovick’s case is different, however. As the Government



1
  U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons”
because it has not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, which allows defendants independently to seek compassionate release relief from
federal courts. Ebbers, 432 F. Supp. 3d at 422–23, 427.
2
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (May 20, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-
prisons-jails.html; see also United States v. Nkanga, No. 18 Cr. 713 (JMF), 2020 WL 1529535,
at *1 (citing Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities, Ctrs. for Disease Control and Prevention 2
(Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
detention.pdf) (highlighting danger faced by those in jails and prisons).
3
 See, e.g., United States v. Chandler, No. 19 Cr. 867 (PAC), 2020 WL 1528120, at *1–3
(S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C. § 3142(i), of
                                                  3
         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 4 of 7




notes, Lovick does not suffer from any health condition that would make him high-risk for

developing a serious illness from COVID-19. Govt. Opp. at 5. Instead, his argument is solely

that his racial and ethnic background makes it statistically more likely than otherwise that he will

one day develop COVID-19 or a health condition that would make him susceptible to COVID-19.

Mem. at 13. Lovick undisputedly has access to medical care at the MCC. Govt. Opp. at 5. The

Court is unpersuaded on this record that Lovick’s circumstances qualify as “extraordinary and

compelling” so as to make him potentially eligible for early release.

       Nevertheless, even viewing this threshold factor in Lovick’s favor, a reduction in his

sentence is not supported for two independent reasons.




defendant charged with being a felon in possession of a firearm); United States v. McKenzie,
No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3 (S.D.N.Y. Mar. 30, 2020) (granting bond
pending sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant who had pleaded guilty to
single count of assault with a deadly weapon and had previously been released on bond); United
States v. Hernandez, No. 19 Cr. 169 (VM), 2020 WL 1503106, at *1 (S.D.N.Y. Mar. 30, 2020)
(granting bail application, pursuant to § 3142(i), of 64-year-old defendant with asthma and high
blood pressure that placed him “at a substantially heightened risk of dangerous complications
should he contract COVID-19”); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3
(S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to
defendant who had pleaded to a narcotics offense); United States v. Perez, No. 19 Cr. 297 (PAE),
2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application, pursuant to
§ 3142(i), of 65-year-old defendant with COPD, in light of “unique confluence of serious health
issues and other risk factors facing this defendant, . . . which place him at a substantially
heightened risk of dangerous complications should [he] contract COVID-19”); United States v.
Knox, No. 15 Cr. 445 (PAE), Dkt. 1088 (S.D.N.Y. Apr. 10, 2020) (granting compassionate
release motion, pursuant to 18 U.S.C. § 3582(c), of defendant who had less than seven months
left to serve out of 88-month sentence); United States v. Jasper, No. 18 Cr. 390 (PAE), Dkt. 441
(S.D.N.Y. Apr. 6, 2020) (ordering compassionate release of defendant with Crohn’s disease who
had served all but 34 days of a 4-month sentence); see also United States v. Stephens, — F. Supp.
3d —, No. 15 Cr. 95, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y. Mar. 19, 2020) (granting
defendant’s request for reconsideration of bail conditions and releasing him to home
confinement, while noting that, in the alternative, § 3142(i) would necessitate his temporary
release).


                                                 4
            Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 5 of 7




        First, the Court cannot find that Lovick “is not a danger to the safety of any other person

or to the community.” U.S.S.G. § 1B1.13(2). The underlying conduct that led to Lovick’s

sentence in this case gravely endangered the safety of the community. As a member of the Nine

Trey gang, on April 21, 2018, Lovick fired a gun over the heads of rival gang members at the

crowded Barclays Center prior to a public boxing match. Sentencing Tr. at 20–21. The Court

noted that this act “was in the service of a destructive, violent, and antisocial gang that . . . often

engaged in violence at other public places.” Id. at 22. Although the Court found significant that

Lovick deliberately fired over the heads of the rival gang members present and was not aiming at

a person, his conduct easily could have instigated additional shots or escalated into a brawl. Id.

at 21. To be sure, the successful prosecution of various local leaders of and participants in the

Nine Trey gang has made it unlikely that the circumstances under which Lovick was inspired to

fire a gun in public will recur. Nonetheless, the Court cannot be fully confident that Lovick, if

released today, relatively early in his term of imprisonment, would not resort again to crime or

violence.

        Second, the Court cannot find that the application of the § 3553(a) factors favors an early

release. Two of these factors—the “history and characteristics of the defendant,” and “the need

to provide the defendant with needed . . . medical care.” 18 U.S.C. § 3553(a)—often favor a

defendant’s early release where the defendant has a condition making him unusually vulnerable

to COVID-19. Even assuming that was so here—although, as noted, Lovick does not have any

such condition—they are clearly outweighed by the combined force of several other factors: “the

nature and circumstances of the offense” and “the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law . . . to provide just punishment for the




                                                   5
         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 6 of 7




offense . . . to afford adequate deterrence to criminal conduct,” and “to protect the public from

further crimes of the defendant.”

       Lovick was sentenced to an aggregate term of 85 months in prison, a month above the

mandatory minimum sentence of 84 months in prison required by statute. The Court explained

at length at sentencing why the § 3553(a) factors—specifically, the need for just punishment, the

need for specific and general deterrence, and the interest in protecting the public—required a

sentence along these lines, and why no shorter sentence would reasonably accommodate these

factors. See generally Sentencing Tr. at 19–26. These considerations remain apt. Crediting

Lovick for time served back to May 6, 2018, the date he was arrested by state authorities, Lovick

has served 27 months, or less than one third, of his term of incarceration. To release Lovick this

early in his term—nearly four years before his scheduled release date of May 16, 2024, see Govt.

Opp. at 2—would disserve the important § 3553(a) factors undergirding the sentence imposed.

For this reason, the Court has denied compassionate release applications by various defendants,

including co-defendants of Lovick’s, which were made relatively early in their prison terms,

even where the defendant had a condition indicative of heightened vulnerability to COVID-19.

See, e.g., United States v. Denard Butler, No. 18 Cr. 834 (PAE), Dkt. 461 (S.D.N.Y. Apr. 7, 2020)

(denying compassionate release motion for low-ranking Nine Trey defendant diagnosed with

asthma where defendant had served only 15 months of a 60-month sentence); United States v.

Roland Martin, No. 18 Cr. 834 (PAE), Dkt. 465 (S.D.N.Y. Apr. 10, 2020) (denying

compassionate release motion for high-ranking Nine Trey defendant who was still recovering

from a collapsed lung where defendant had served only 16 months of a 66-month sentence); see

also United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62 (S.D.N.Y. Mar. 30, 2020)

(denying, as inconsistent with § 3553(a) factors, compassionate release motion for reduction of



                                                 6
         Case 1:18-cr-00834-PAE Document 530 Filed 09/02/20 Page 7 of 7




sentence to home confinement for recently sentenced 72-year-old defendant where defendant had

served only two months of a 33-month sentence).

       In contrast, Lovick’s circumstances are distinct from those of the various defendants

whose compassionate release the Court has granted in recent months in recognition of the

changed circumstances presented by COVID-19. These defendants suffered from gravely

concerning medical ailments and/or had served a substantially greater proportion of their

sentences, such that the Court found the sentence resulting from a grant of compassionate release

consistent with the § 3553(a) factors. See, e.g., Knox, No. 15 Cr. 445 (PAE), Dkt. 1088 at 2–4

(ordering compassionate release of defendant who had served all but seven months of an 88-

month sentence); Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2–4 (same for defendant who had

served all but 34 days of a four-month sentence); Hernandez, 2020 WL 1684062, at *3 (same for

defendant who had served 17 months of a 24-month sentence and was scheduled for release in four

months). That is not so here.

       Accordingly, finding that the § 3553(a) factors do not support a reduction of sentence, the

Court denies Lovick’s motion for compassionate release or reduction of sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).




                                                           PaJA.�
       SO ORDERED.

                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: September 2, 2020
       New York, New York




                                                 7
